COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-10-00297-CV


TOBY BOWEN                                                     APPELLANT

                                        V.

SHELLEY BOWEN                                                   APPELLEE


                                     ----------

          FROM THE 325TH DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                       MEMORANDUM OPINION1

                                     ----------

                                 I. INTRODUCTION

      In six issues, including numerous subissues, Appellant Toby Bowen

appeals the final decree of divorce that dissolved his marriage to Appellee

Shelley Bowen. We will affirm.




      1
      See Tex. R. App. P. 47.4.
                   II. FACTUAL AND PROCEDURAL BACKGROUND

      Toby and Shelley married in December 1995. They have three children;

the first child was born in 1997, the second child was born in 2001, and the

youngest child was born in 2004.       Toby and Shelley own a house in Hurst,

Texas. Shelley has a high school degree, and Toby has a college degree.

      In April 2008, Toby moved to McAllen, Texas, to work as vice president for

a company. According to Shelley, she and the children never planned to move to

McAllen with Toby. Instead, Toby was supposed to visit the family in Hurst on

weekends and hopefully transfer to his company’s Dallas branch after a year of

employment or look for a job in Dallas.2       Toby’s gross pay for 2009 was

approximately $123,900, and he acknowledged that he had earned bonuses in

2009 totaling at least $20,000.3

      Shelley became unemployed in September 2005 when her employer

relocated to Austin, but she began working again in February 2009, several

months after she initiated divorce proceedings against Toby. Shelley earned

approximately $46,000 in 2009, and she now earns about $3,000 per month,

excluding Toby’s child support payments.




      2
      Contrary to Shelley’s testimony, Toby recalled that the entire family had
planned to move to McAllen.
      3
      Shelley testified that Toby earned bonuses in 2009 totaling approximately
$26,000.


                                   2
      Shelley first perceived a problem with the marriage in August or

September 2008 because Toby quit coming home to visit on weekends.

Although Toby claimed that he was unable to visit because of ―[i]nventory,

hunting,‖ he testified that he began having an affair with Tamatha M. sometime in

August or September 2008, and he identified Tamatha at trial as his ―girlfriend.‖

      Shelley filed her original petition for divorce on September 26, 2008, but

Toby did not learn about the divorce action until he was served with an amended

petition in early November 2008.4 The trial court entered temporary orders.

      Toby filed a motion for continuance on January 28, 2010, just eleven days

before the final trial was scheduled to commence on February 8, 2010, but the

trial court denied the motion. On February 1, 2010, Toby filed—without leave—a

first amended original counterpetition for divorce in which he sought for the first

time primary possession of the children.      The trial court struck the filing and

denied Toby’s request for a trial amendment at the outset of trial.

      The trial court signed a final decree of divorce after a final bench trial and

entered findings of fact and conclusions of law. In regard to granting the divorce,

the trial court found that Toby had ―committed adultery during the period of the

marriage‖ and that he ―was guilty of cruel treatment toward [Shelley].‖

      The decree appointed Shelley and Toby joint managing conservators of

the children with Shelley having the exclusive right to designate the children’s

      4
      According to Shelley, she ―didn’t want to serve him to begin with, but then
he had an affair. I had no choice.‖


                                     3
residence. The decree ordered ―that the primary residence of the children shall

not be restricted to a geographical restriction except that the children’s residence

shall not increase from 525 miles from [Toby’s] residence in McAllen, Texas,

unless father moves from McAllen, Texas.‖        The trial court found that ―[t]he

periods of possession [o]rdered[] are in substantial compliance with the Standard

Possession Order[] for conservators who live in excess of 100 miles of each

other,‖ and the decree ordered that the first weekend of Toby’s possession each

month occur in the ―DFW metroplex area or wherever the children are residing‖

with Shelley.

      The decree ordered Toby to pay child support to Shelley in the amount of

$2,250 per month and to maintain health insurance for the children, which the

trial court found to be at a cost of $137.67 per month. The trial court found that

―[t]he amount of child support ordered by the Court is in accordance with the

percentage guidelines of‖ the family code.5 The trial court also found that Toby

―received the sum of approximately $350,000 as inheritance during the course of

the divorce proceedings.‖

      The trial court ordered a disproportionate division of the community estate

in favor of Shelley, ordered that the residence be sold and that Toby continue

making mortgage payments until the sale, and ordered Toby to pay 75% and

Shelley to pay 25% of the credit card debt.

      5
       The $2,250 child support liability equals 30% of the first $7,500 of Toby’s
net resources, which totaled $7,759.40.


                                     4
                          III. MOTION FOR CONTINUANCE

      In his first issue, Toby argues that the trial court abused its discretion by

denying the motion for continuance that he filed eleven days before the final trial

setting of February 8, 2010. At the hearing on the motion for continuance, Toby

argued that the trial should be continued because his counsel learned of the final

trial setting for the first time at a mediation held on January 27, 2010, and

because discovery was incomplete since the social study ordered by the trial

court on May 21, 2009, had not been performed or completed. Toby raises the

same arguments on appeal.

      We review a trial court’s ruling on a motion for continuance for an abuse of

discretion. BMC Software Belg., N.V. v. Marchand, 83 S.W.3d 789, 800 (Tex.

2002). A trial court abuses its discretion when it reaches a decision so arbitrary

and unreasonable as to amount to a clear and prejudicial error of law. Id.

      The party seeking a continuance bears the burden of demonstrating

sufficient cause. See Tex. R. Civ. P. 251. If a continuance is sought in order to

pursue further discovery, as Toby contends is the case here, the motion must

describe the evidence sought, explain its materiality, and show that the party

requesting the continuance has used due diligence to obtain the evidence. Wal-

Mart Stores Tex., LP v. Crosby, 295 S.W.3d 346, 356 (Tex. App.—Dallas 2009,

pet. denied); see Tex. R. Civ. P. 252; Joe v. Two Thirty Nine Joint Venture, 145
S.W.3d 150, 161 (Tex. 2004). A trial court does not abuse its discretion by




                                    5
denying a motion for continuance that does not meet the requirements of rule

252. Wal-Mart Stores, 295 S.W.3d at 356.

      Shelley filed suit in September 2008 and served Toby with an amended

petition in November 2008. The trial court entered a scheduling order in April

2009 that set the final trial for February 8, 2010.      The order contains the

signatures of Shelley’s attorney and, according to Shelley, the signature of

Toby’s previous attorney.6 The signature of the attorney who represented Toby

at trial and filed the motion for continuance appears on the associate judge’s

recommendation for contempt, which was signed in September 2009—five

months before the final trial setting. The trial court’s implied conclusion that

Toby’s counsel’s apparent failure to familiarize herself with the case file after

months of representing Toby did not constitute sufficient cause to warrant a

continuance is not arbitrary or unreasonable. See BMC Software Belg., N.V., 83
S.W.3d at 800.

      Regarding Toby’s argument that more time for discovery was needed

because the social study had not been completed, we first note that Toby

claimed in the written motion only that neither he nor his attorney were available

for the final trial because they each had other engagements. The motion did not

elaborate that Toby needed additional time to pursue further discovery, including

completing the social study, nor did the motion describe the evidence sought,

      6
       Toby does not contest Shelley’s factual statement that Toby’s previous
attorney signed the scheduling order. See Tex. R. App. P. 38.1(g).


                                    6
explain its materiality, and show that Toby had used due diligence to obtain the

additional evidence. See Wal-Mart Stores, 295 S.W.3d at 356.

      Moreover, and notwithstanding the written motion’s fatal shortcoming, the

trial court ordered on May 21, 2009, that a social study be completed, but there is

nothing in the record to show that Toby exercised any diligence in seeking to

somehow enforce the order until eight months later and only eleven days before

the final trial setting. Toby argues that the social study’s ―materiality to the case

is extremely critical on the issue of conservatorship,‖ but the record shows that

Toby did not seek primary possession of the children until he filed—without

leave—a first amended original counterpetition for divorce just seven days before

the final trial.7 Notwithstanding that Toby’s decision to seek primary possession

of the children on the eve of trial undercuts his materiality argument, the trial

court struck Toby’s first amended counterpetition.8

      We hold that the trial court did not abuse its discretion by denying Toby’s

motion for continuance. Accordingly, we overrule his first issue.




      7
     The pre-trial docket control scheduling order non-jury docket required that
amended pleadings be filed by July 24, 2009.
      8
        Toby argues for the first time in his reply brief that the trial court abused its
discretion by striking his first amended counterpetition. This argument is waived.
See Cebcor Serv. Corp. v. Landscape Design & Constr., Inc., 270 S.W.3d 328,
334 (Tex. App.—Dallas 2008, no pet.) (―[A] party may not present arguments for
the first time in its reply brief.‖).


                                       7
 IV. LIFE INSURANCE, COSTS OF TRAVEL, REIMBURSEMENT OF EXTRACURRICULAR
                    ACTIVITIES, AND MORTGAGE PAYMENTS

      In his second issue, Toby asserts four arguments relating to his child

support obligation. We review a trial court’s decision on child support for an

abuse of discretion. See Rodriguez v. Rodriguez, 860 S.W.2d 414, 415 (Tex.

1993).

      A.    Life Insurance

      The decree orders ―that, as additional child support, [Toby] shall, at his

sole cost and expense until all children have reached the age of 18 and

graduated from high school, maintain a term life insurance policy in the sum of

$100,000.00, naming [Shelley] as trustee for the benefit of the children.‖ In the

first subissue of his second issue, Toby argues that the trial court abused its

discretion by ordering him to maintain a life insurance policy ―as additional child

support‖ because the family code does not specifically authorize the premiums

paid by a child support obligor’s maintenance of a life insurance policy to be

included ―as a child support obligation.‖ Alternatively, in the event that monthly

life insurance premiums may be included in a calculation of net resources for

determining child support, Toby compares the costs of maintaining life insurance

to the costs of maintaining medical support and argues that the trial court erred

by not deducting the costs of monthly life insurance premiums from his resources

in determining the amount of his net resources for purposes of calculating his




                                    8
monthly child support obligation.    See Tex. Fam. Code Ann. § 154.062(d)(5)

(West Supp. 2010).

      Family code section 154.016, entitled ―Provision of Support in Event of

Death of Parent,‖ provides that the ―court may order a child support obligor to

obtain and maintain a life insurance policy, including a decreasing term life

insurance policy, that will establish an insurance-funded trust or an annuity

payable to the obligee for the benefit of the child that will satisfy the support

obligation under the child support order in the event of the obligor’s death.‖ Id.

§ 154.016(a) (West 2008) (emphasis added). In determining the ―nature and

extent of the obligation to provide for the support of the child in the event of the

death of the obligor,‖ the court must consider ―all relevant factors,‖ including ―the

present value of the total amount of monthly periodic child support payments.‖

Id. § 154.016(b)(1) (emphasis added).

      The provision in the decree requiring Toby to maintain a term life insurance

policy for the benefit of his three children is authorized by and derived from

section 154.016. That statute makes clear that the purpose of maintaining a term

life insurance policy is to ensure that a child support obligation is met after the

obligor’s death. It is only in this context—after the obligor dies—that section

154.016 addresses support. There is nothing in section 154.016 or in section

154.062 that permits or requires life insurance premiums to be included in

determining net resources for purposes of figuring child support liability. See id.

§ 154.062(b), (c), (d).   Considering the decree as a whole, the trial court’s

                                     9
findings of fact and conclusions of law, and section 154.016, it is apparent that

the decree’s requirement that Toby maintain a term life insurance policy ―as

additional child support‖ is nothing more than an attempt to implement a

provision in the decree that is consistent with section 154.016(a). See Holmes v.

Holmes, No. 03-08-00791-CV, 2010 WL 3927593, at *7 (Tex. App.—Austin Oct.

5, 2010, no pet.) (mem. op.) (reasoning that trial court has discretion to order

child support obligor to purchase life insurance policy as additional child support).

Toby argues that the trial court ―should have provided for a decreasing term life

insurance policy,‖ but section 154.016(a) unambiguously does not so require.

See id. § 154.016(a) (stating that an obligor may be ordered to maintain a life

insurance policy, ―including a decreasing term life insurance policy‖) (emphasis

added). We overrule the first subissue of Toby’s second issue.

      B.      Costs of Travel

      In the second subissue of his second issue, Toby argues that the trial court

should have provided for ―a downward variation from the strict application of the

[child support] guidelines‖ because of the costs that he will incur travelling

between McAllen and Tarrant County to exercise possession of the children. He

contends that because the trial court determined that he had net resources of

$7,759.40 per month, assessed $137.67 for the monthly cost of health insurance,

and applied the child support guidelines (30%) to the first $7,500 of his net

resources, he is left with only $121.73 to use for travel expenses to exercise

possession.    We do not understand Toby’s argument.           Accounting for child

                                     10
support in the amount of $2,250 and for health insurance in the amount of

$137.67, Toby has over $5,000 in net resources remaining per month.

Considering this and the remainder of the record, we cannot conclude that the

trial court abused its discretion in its order of child support. We overrule the

second subissue of Toby’s second issue.

      C.     Reimbursement of Extracurricular Activities

      The decree orders Toby to reimburse Shelley for ―50% of all of the

children’s extracurricular organized activities[,] including but not limited to

extracurricular sports activities.‖ In the third subissue of his second issue, Toby

argues that there is no statutory authority for this ruling, that Shelley presented

no evidence regarding the children’s extracurricular activities or that any such

activities are necessary, and that ―this ground for recovery does not support the

judgment‖ because ―there is no finding of fact to support the reimbursement for

the children’s extracurricular activities.‖

      Family code section 154.126(a) provides as follows:

             (a) If the obligor’s net resources exceed the amount provided
      by Section 154.125(a), the court shall presumptively apply the
      percentage guidelines to the portion of the obligor’s net resources
      that does not exceed that amount. Without further reference to the
      percentage recommended by these guidelines, the court may order
      additional amounts of child support as appropriate, depending on the
      income of the parties and the proven needs of the child.

Tex. Fam. Code Ann. § 154.126(a) (West 2008). The trial court found that Toby

had net resources of $7,759.40, and it presumptively applied the percentage

guidelines to the first $7,500 of Toby’s net resources.       Section 154.126(a)

                                       11
authorized the additional extracurricular activities reimbursement requirement,

depending on the income of the parties and the proven needs of the children.

      The needs of a child are not limited to the ―bare necessities of life.‖

Rodriguez, 860 S.W.2d at 417 n.3. Rather, it is an ambiguous term that has

never been defined by the family code and has been left for the courts to

determine in their discretion on a case-by-case basis. In re J.A.H., 311 S.W.3d
536, 542 (Tex. App.—El Paso 2009, no pet.). In determining needs of the child,

however, courts must follow the paramount guiding principle: the best interest of

the child. Thomas v. Thomas, 895 S.W.2d 895, 897 (Tex. App.—Waco 1995,

writ denied).

      Although the record contains sparse evidence regarding the children’s

extracurricular activities, there is evidence that Toby took a trip to Cooperstown,

New York, so that the oldest son could participate in a baseball tournament.

Shelley testified that they had been planning to take the trip for ―a couple of

years‖; therefore, the trial court could have concluded that the child regularly

played organized baseball. As to the income of the parties, the trial court found

that Toby’s net resources were more than double the amount of Shelley’s net

resources and that Toby had received approximately $350,000 as an inheritance

during the course of the divorce proceedings.9 The trial court was not required to


      9
        Toby argues for the first time in his reply brief that the trial court abused its
discretion by considering his inheritance in its division of the community estate.
This argument is waived. See Cebcor Serv. Corp., 270 S.W.3d at 334.


                                       12
make findings relevant to this issue. See Yarbrough v. Yarbrough, 151 S.W.3d
687, 692 (Tex. App.—Waco 2004, no pet.) (―Because the percentage guidelines

do not apply to net monthly resources exceeding [$7,500], section 154.130 does

not apply to child support awarded from those resources.‖). We cannot conclude

that the trial court abused its discretion by determining that it was in the children’s

best interest that Toby reimburse Shelley for 50% of the children’s extracurricular

activities. Accordingly, we overrule the third subissue of Toby’s second issue.

      D.     Mortgage Payments

       In the fourth subissue of his second issue, Toby argues that the trial court

abused its discretion by requiring him to pay 100% of the monthly mortgage

payment until the house is sold in light of the amount of his and Shelley’s monthly

net resources.10     He argues that Shelley’s monthly net resources are not

approximately $2,700, as the trial court found, but that they actually amount to

      10
        The trial court found as follows:

             25. The community estate . . . was comprised primarily of
      personal property of a de minimis value, two vehicles the parties had
      in their respective possession prior to the initiation of the divorce
      action, and the marital residence estimated to have a negative
      equity of approximately $20,000.00 by [Toby]. The life insurance
      policies insuring the lives of each child were placed under the control
      of [Toby], as were the college funds of approximately $25,000.00.

             The Court finds that the residence owned by the parties most
      likely has no equity. [Toby] requested the residence be sold. The
      Court has ordered the house be sold, and, in the event there is
      equity in the house, such equity should be split 75% to [Shelley] and
      25% to [Toby]. The Court finds that to help maintain the value of the
      house, [Toby] should be ordered to pay the mortgage while the sale
      is pending.

                                      13
over $7,000 when considering that Toby pays the $1,800 monthly mortgage

payment and monthly child support in the amount of $2,250. Toby also argues

that a ―more realistic evaluation‖ of his monthly net resources is that they total

approximately $3,500 after deducting the mortgage payment and his child

support obligation from the trial court’s finding of $7,759.40.

      Toby’s net resources calculations disregard family code section 154.062,

which lists resources, items not included in resources, and deductions from

resources for purposes of calculating net resources in determining child support

liability. See Tex. Fam. Code Ann. § 154.062(b), (c), (d). No part of section

154.062 identifies a mortgage payment or a child support obligation as a non-

resource or as an item that may be deducted from resources.            See id. at

§ 154.062(c), (d).    The lone case that Toby cites is inapposite because it

addresses whether the trial court abused its discretion by considering a child

support obligor’s payment of a note as a relevant factor in justifying an award of

support outside of the range recommended by the guidelines. See Sanchez v.

Sanchez, 915 S.W.2d 99, 102–03 (Tex. App.—San Antonio 1996, no writ). In

this case, the trial court found that the amount of child support awarded is in

accordance with the percentage guidelines of the family code.

      Further, Shelley testified that her monthly net resources are approximately

$3,000, and one of her exhibits lists her monthly net pay at $2,654. The trial

court found that Toby had received over $21,000 in bonuses, had removed

$20,000 from a bank account, had a ―well-paid, executive level position at the

                                      14
time of trial,‖ and had inherited approximately $350,000 during the divorce

proceedings.    Although the decree requires Toby to continue making the

mortgage payments until the residence is sold, it also orders that Shelley is

responsible for 100% of the utilities incurred on the property and for maintenance

of the property costing up to $100 per incident. Considering this evidence and

the remainder of the record, we cannot conclude that the trial court abused its

discretion by requiring Toby to pay 100% of the monthly mortgage payment. We

overrule the fourth subissue of Toby’s second issue.11

                    V. FIRST WEEKEND PERIOD OF POSSESSION

      In his third issue, Toby argues that the trial court abused its discretion by

ambiguously ordering that ―the 1st weekend period of [Toby’s] possession each

month shall occur in the DFW metroplex area or wherever the children are

residing with [Shelley].‖12 He contends that there is no evidence or finding that

supports the order and that it is unclear (a) whether the order requires him to

exercise his possession during only the first calendar weekend of each month

      11
         To the extent that Toby asserts any arguments in his second issue that
are not addressed herein, those arguments are waived as inadequately briefed.
See Tex. R. App. P. 38.1(i) (requiring brief to contain a clear and concise
argument for the contentions made with appropriate citations to authorities);
Fredonia State Bank v. Gen. Am. Life Ins. Co., 881 S.W.2d 279, 284 (Tex. 1994)
(discussing ―long-standing rule‖ that issue may be waived due to inadequate
briefing).
      12
           In addition to this provision, the decree awards Toby possession on the
first, third, and fifth weekends of the month and gives him the option of exercising
possession not more than one weekend per month on the weekend of his choice,
upon ninety days’ written notice to Shelley.


                                     15
when he also has the option of electing to exercise possession during one

weekend per month of his choice, (b) whether the first weekend of his possession

may occur on the third or fifth weekend if he is unable to exercise possession on

the first or third weekends, and (c) whether exercising possession during the first

weekend of the month in the DFW metroplex ―is a condition precedent each

month for the 3rd and 5th weekends to occur in McAllen.‖

      In Shanks v. Treadway, the supreme court explained,

      When interpreting a divorce decree, courts apply the general rules
      regarding construction of judgments.           Judgments should be
      construed as a whole to harmonize and give effect to the entire
      decree. ―[I]f the decree, when read as a whole, is unambiguous as
      to the property’s disposition, the court must effectuate the order in
      light of the literal language used.‖ If the decree is ambiguous, the
      court should review the record along with the decree to aid in
      interpreting the judgment. In addition, if a judgment is ambiguous—
      that is, subject to more than one reasonable interpretation—courts
      should adopt the construction that correctly applies the law. As with
      other written instruments, whether a divorce decree is ambiguous is
      a question of law.

110 S.W.3d 444, 447 (Tex. 2003) (internal citations omitted).

      Applying these rules of construction, the decree unambiguously provides

that Toby is required to exercise the first weekend of his possession in the DFW

metroplex or wherever the children are residing with Shelley. The decree does

not require Toby to exercise possession during only the first weekend of the

month, does not prohibit Toby from electing to exercise possession during one

selected weekend per month, does not prohibit Toby from exercising his first

weekend of possession on the third or fifth weekends, and does not make



                                    16
exercising possession on the first weekend of the month in the DFW metroplex a

condition precedent to exercising possession during the third and fifth weekends

in McAllen.     None of Toby’s proposed interpretations of the decree are

reasonable.

      The trial court found that ―[t]he periods of possession [o]rdered[] are in

substantial compliance with the Standard Possession Order[] for conservators

who live in excess of 100 miles of each other,‖ but it deviated from the standard

possession order by requiring the first weekend of Toby’s possession to occur in

the DFW metroplex or wherever the children are residing with Shelley. When

deviating from the standard possession order, the trial court looks to the standard

possession order guidelines and may also consider the age, developmental

status, circumstances, needs, and best interest of the child; the circumstances of

the joint managing conservators; and any other relevant factor. Tex. Fam. Code.

Ann. § 153.256 (West 2008). A trial court has broad discretion in determining the

best interest of a child in family law matters such as custody, visitation, and

possession, and we review a decision to modify possession for a clear abuse of

discretion. Gillespie v. Gillespie, 644 S.W.2d 449, 451 (Tex. 1982).

      The trial court found that Toby resides 525 miles from the residence of the

children and that ―[t]he distance between the residences of the parents requires

accommodations so that the parents and the children are not required to travel

excessively.‖   Shelley testified as follows about the excessive travel time

between Hurst and McAllen:

                                    17
           Q. How long is the travel time for each jog [between Hurst
      and McAllen]?

            A. Thinking eight hours.

            Q. Is it eight hours one way or eight hours both ways.

            A. One way.

            Q. That’s a long drive, don’t you think?

            A. Uh-huh.

In light of this evidence, and considering the possession order and the age,

developmental status, and circumstances of the children, the trial court could

have reasonably concluded that it would not be in the best interests of the

children to travel for at least sixteen hours by car every other weekend. See Tex.

Fam. Code Ann. § 153.002 (West 2008) (―The best interest of the child shall

always be the primary consideration of the court in determining the issues of

conservatorship and possession of and access to the child.‖). We hold that the

trial court did not abuse its discretion by ordering Toby to exercise the first

weekend of his possession in the DFW metroplex or wherever the children are

residing with Shelley. We overrule Toby’s third issue.

                       VI. DIVISION OF COMMUNITY ESTATE

      In his fourth issue, Toby asserts three arguments relevant to the trial

court’s division of the community estate.




                                    18
      A.    Mortgage Payments Pending Sale of House

      In the first subissue of his fourth issue, Toby argues that the trial court

―effectively awarded Shelley a portion of Toby’s separate property by ordering

him to maintain the mortgage payments on the marital homestead pending sale

while providing her with the exclusive right to occupy said residence and without

any provision for reimbursement.‖ Toby contends that requiring him to pay the

mortgage after the divorce has been granted requires him to pay money from his

earnings that are clearly separate property.

      A trial court has broad discretion in making a ―just and right‖ division of the

marital estate.   Murff v. Murff, 615 S.W.2d 696, 698 (Tex. 1981).         It is well

established that the trial court has the authority to order the payment or

disposition of the community debts in its consideration and determination of the

division of the community estate. Taylor v. Taylor, 680 S.W.2d 645, 648 (Tex.

App.—Beaumont 1984, writ ref’d n.r.e.).

      Here, the trial court merely assigned a portion of the community debt to

Toby when it ordered him to make the mortgage payments pending the sale of

the residence. See generally Siefkas v. Siefkas, 902 S.W.2d 72, 76–77 (Tex.

App.—El Paso 1995, no writ) (―[W]e find that the assignment of the second

mortgage to Appellant merely assigns to him a portion of the community’s debt

. . . .‖). Toby may be required to expend post-divorce separate assets to comply

with the order, but this unavoidable consequence does not defeat the trial court’s




                                     19
duty to account for the community debt as part of its division of the community

estate. As explained by now-Chief Justice Stone in Johnson v. Johnson,

      Richard argues that the trial court erred in awarding to him the
      community property debt on the couple’s van because . . . the
      satisfaction of the debt would come from his separate property. . . .

             ....

             . . . [W]e reject Richard’s contention that the court’s order
      constitutes an impermissible division of his separate property. As is
      often the case in divorce proceedings, Richard and Colleen
      apparently had more community debt to divide than community
      assets. Under such circumstances, payment of community debts
      after entry of a divorce decree will always require use of separate
      funds since the community estate no longer exists. Nonetheless, the
      community debts must be paid, and if the parties cannot agree on
      who is to pay the debts, it is the duty of the trial court to enter an
      appropriate order.

948 S.W.2d 835, 837–38 (Tex. App.—San Antonio 1997, writ denied).

      Toby also argues that requiring him to make 100% of the mortgage

payments ―provides no incentive for Shelley to sell the residence.‖ The decree

unambiguously provides that he and Shelley have no choice but to list the

property by a certain date and to sell the property at a mutually agreeable price

by a certain date.

      We hold that the trial court did not abuse its discretion by ordering Toby to

make mortgage payments pending the residence’s sale. We overrule the first

subissue of Toby’s fourth issue.




                                    20
      B.     Disproportionate Division of Community Estate

      In the second subissue of his fourth issue, Toby argues that the trial court

abused its discretion by rendering a disproportionate division of the community

estate in favor of Shelley.13

      A trial judge is charged with dividing the community estate in a ―just and

right‖ manner, considering the rights of both parties.        Tex. Fam. Code Ann.

§ 7.001 (West 2006); Watson v. Watson, 286 S.W.3d 519, 522 (Tex. App.—Fort

Worth 2009, no pet.). The court has broad discretion in making a just and right

division, and absent a clear abuse of discretion, we will not disturb that division. 14

Jacobs v. Jacobs, 687 S.W.2d 731, 733 (Tex. 1985); Boyd v. Boyd, 131 S.W.3d
605, 610 (Tex. App.—Fort Worth 2004, no pet.).




      13
        The trial court found that ―[t]he community assets of the parties should be
divided in a disproportionate manner.‖
      14
         In family law cases, the traditional sufficiency standards of review overlap
with the abuse of discretion standard of review; therefore, legal and factual
insufficiency are not independent grounds of error but are relevant factors in our
assessment of whether the trial court abused its discretion. Watson, 286 S.W.3d
at 522. To determine whether there has been an abuse of discretion because
the evidence is legally or factually insufficient to support the trial court’s decision,
we must determine whether the trial court had sufficient evidence upon which to
exercise its discretion and whether the trial court erred in its application of that
discretion. Id. at 522–23. The legal and factual sufficiency standards of review
are well established. See Cent. Ready Mix Concrete Co. v. Islas, 228 S.W.3d
649, 651 (Tex. 2007); City of Keller v. Wilson, 168 S.W.3d 802, 807, 827 (Tex.
2005); Uniroyal Goodrich Tire Co. v. Martinez, 977 S.W.2d 328, 334 (Tex. 1998),
cert. denied, 526 U.S. 1040 (1999); Pool v. Ford Motor Co., 715 S.W.2d 629, 635
(Tex. 1986) (op. on reh’g); Garza v. Alviar, 395 S.W.2d 821, 823 (Tex. 1965).


                                      21
      Community property does not have to be divided equally, but the division

must be equitable. Kimsey v. Kimsey, 965 S.W.2d 690, 704 (Tex. App.—El Paso

1998, pet. denied).    The trial court may consider the following non-exclusive

factors, among others, in determining whether the division of the community

estate is equitable:    (1) the spouse’s capacities and abilities; (2) education;

(3) the relative financial conditions and obligations of the parties; (4) size of the

separate estates; (5) the nature of the property; (6) disparities in earning

capacities and income; (7) fault of the breakup of the marriage; and (8) any

wasting of the community assets by one of the spouses. Murff, 615 S.W.2d at

699. In determining whether to disproportionately divide the community estate,

the trial court may consider a spouse’s dissipation of the community estate and

any misuse of community property. Vannerson v. Vannerson, 857 S.W.2d 659,

669 (Tex. App.—Houston [1st Dist.] 1993, writ denied). When one spouse not

only deprives the other of community assets but does so with dishonesty and

intent to deceive, the trial court may consider such heightened culpability in its

division.   Schlueter v. Schlueter, 975 S.W.2d 584, 589–90 (Tex. 1998).            A

disproportionate division must be supported by some reasonable basis. Smith v.

Smith, 143 S.W.3d 206, 214 (Tex. App.—Waco 2004, no pet.).

      The trial court made the following findings:

            30. [Toby] had a well-paid, executive level position at the
      time of trial.

            26. [Toby] received over $21,000 in bonuses, as set forth
      on Petitioner’s Exhibit 36 . . . . [Toby] deposited only $6,000 of such

                                     22
      bonuses into the trust account of [Shelley’s] attorney prior to the trial
      date.

             24. [Toby] received the sum of approximately $350,000 as
      inheritance during the course of the divorce proceedings.

            31. [Shelley] had not been employed outside the home for 3
      years prior to separation, had a high school education, and was the
      primary care-taker of the subject children.

The evidence supports these findings.           Toby’s gross pay for 2009 was

approximately $123,900, and he acknowledged that he had earned bonuses in

2009 totaling at least $20,000. Shelley earned approximately $46,000 in 2009,

and she now earns about $3,000 per month. Shelley became unemployed in

September 2005 when her employer relocated to Austin, but she began working

again in February 2009, several months after she initiated divorce proceedings

against Toby.     Rhonda, Toby’s sister, testified that she and Toby had each

inherited between $320,000 and $350,000, and the executor of Toby’s father’s

estate testified that there is no limitation on the inheritance money.

      The trial court made the following findings:

            4.      [Toby] committed adultery during the period of the
      marriage.

           28.      [Toby] wrote a check from a community account to his
      paramour.

            32. [Toby] expended community assets for the use and
      benefit of a paramour for travel with him on three separate
      occasions.

The evidence supports these findings. Toby testified that he began having an

affair with Tamatha M. sometime in August or September 2008, and he identified

                                      23
Tamatha at trial as his ―girlfriend.‖ Toby confirmed that he had taken three trips

with Tamatha: a $5,000 trip to Jamaica; a $3,000 to $5,000 trip to Cooperstown,

New York; and a trip to the Dominican Republic. Toby acknowledged that he

had given Tamatha $620.

      The trial court made the following findings:

              5.   [Toby] was guilty of cruel treatment toward [Shelley].

             35. [Toby] assaulted [Shelley] in the presence of the
      children and other members of his family.

            29. [Toby] failed to exercise his summer period of
      possession causing [Shelley] to incur additional expenses of over
      $2,500.00.

The evidence supports these findings. Shelley and Rhonda testified about an

incident in July 2009 in which Toby pushed Shelley out of a door while at Toby’s

father’s residence; the children were crying. Toby admitted that he had been

charged with assaulting Shelley over that incident. Shelley testified that Toby

had the electricity turned off at the residence during Christmas 2008, forcing

Shelley and the children to stay with Shelley’s aunt and uncle. Toby admitted at

trial that he had Shelley’s Capital One credit card shut off after Shelley

confronted him and Tamatha at an airport in late October 2008.              He also

admitted that he had the cable, internet access, and telephone shut off at the

residence at one point. During the course of the litigation, the trial court held

Toby in contempt for violating an order requiring him to overnight mail one of the

children’s prescriptions for Singulair that Toby had refused to return to Shelley; to



                                     24
reimburse Shelley for expenses related to electrical, phone, and cable services at

the residence that he had caused Shelley to incur; to forward all of his bonus

checks to Shelley’s attorney for deposit in the attorney’s trust account; and to pay

to Shelley’s attorney fees in the amount of $4,306.50. Toby did not exercise his

summer 2009 visitation with the children, causing Shelley to incur costs

associated with the children’s day care, and he had possession of the children

during Christmas 2009 for only one and a half days.

      The trial court also made the following findings:

            27. [Toby] removed $20,000 from a bank account without
      providing an accounting of said funds.

          33. [Toby] failed to provide an accounting of Insurance
      Company income.

The evidence supports these findings. Shelley testified that in September or

October 2008, Toby removed $20,000 from a community bank account. She

also testified that Toby had lied about not receiving any income from his

insurance business in 2009.      Shelley testified that Toby never gave her an

accounting of the $20,000 or of the bonuses that he received from his current job

for 2009.

      Toby challenges the trial court’s decision ordering him to pay 75% of the

community’s credit card debt. He argues that this order essentially requires him

to pay for part of an abstract of judgment for approximately $13,000 that was

entered against Shelley in December 2005. Toby contends that he knew nothing

about the judgment, that he had nothing to do with incurring the debt upon which

                                     25
the abstract of judgment is based and, therefore, that the trial court abused its

discretion in dividing the community debt. Shelley testified that the abstract of

judgment came about as a result of unpaid credit card debt. She testified that

her credit card payments were overdue, that she could not pay them, and that

she disclosed the credit card debt to Toby but that he refused to pay the debt,

choosing instead to pay down his own debts at the time. When the abstract of

judgment was entered, Toby and Shelley had been married for approximately ten

years, and Toby’s insistence at trial that he knew nothing about the abstract of

judgment was insufficient to overcome the community property presumption—to

the extent that Toby makes any such argument. See Tex. Fam. Code Ann.

§ 3.003(a), (b) (West 2006) (requiring clear and convincing evidence to establish

separate property character).

      A reasonable basis supports the trial court’s disproportionate division of

the community estate in Shelley’s favor. Accordingly, we hold that the trial court

did not abuse its discretion in its division of the community estate, and we

overrule the second subissue of Toby’s fourth issue.

      C.    Petitioner’s Exhibit 36

      In the third subissue of his fourth issue, Toby argues that the trial court

abused its discretion by admitting Petitioner’s Exhibit 36, a summary of the

bonuses paid to Toby in 2009 and deposited into Shelley’s attorney’s trust

account. Toby argues that the trial court abused its discretion because Shelley




                                    26
failed to establish the proper predicate for admitting the summary under rule of

evidence 1006.

      To preserve a complaint for appellate review, a party must have presented

to the trial court a timely request, objection, or motion that states the specific

grounds for the desired ruling, if they are not apparent from the context of the

request, objection, or motion. Tex. R. App. P. 33.1(a); see also Tex. R. Evid.

103(a)(1). If a party fails to do this, error is not preserved, and the complaint is

waived. Bushell v. Dean, 803 S.W.2d 711, 712 (Tex. 1991) (op. on reh’g).

      Toby objected to Petitioner’s Exhibit 36 on the lone ground that it was ―not

an accurate summary, and I would ask that [Shelley’s attorney] submit all of the

pay stubs which will reflect all of the bonuses that were paid to Mr. Bowen.‖

[Emphasis added.]      Toby thus objected that the summary was inaccurate

because it was incomplete, not that Shelley had failed to lay the proper predicate

for admitting the exhibit, as he argues now on appeal. Toby’s argument on

appeal does not comport with the objection that he asserted at trial.

Consequently, Toby failed to preserve this issue for appellate review. See Tex.

R. App. P. 33.1(a). We overrule the third subissue of Toby’s fourth issue.

                              VII. ATTORNEY’S FEES

      In his fifth issue, Toby argues that the trial court abused its discretion by

awarding Shelley $23,000 in attorney’s fees in light of the factors that are

considered in dividing the community estate and the trial court’s failure to




                                     27
consider ―the fraud on the community estate resulting in the [Abstract of

Judgment]‖ and ―the waste of community assets by Shelley.‖

      The trial court has great discretion in deciding whether to award attorney’s

fees to either party and in determining the amount of attorney’s fees to be so

awarded.    Mandell v. Mandell, 310 S.W.3d 531, 541 (Tex. App.—Fort Worth

2010, pet. denied); Grossnickle v. Grossnickle, 935 S.W.2d 830, 846 (Tex.

App.—Texarkana 1996, writ denied). It has the authority to award attorney’s fees

against a spouse in a divorce action as part of the equitable power to make a fair

division of the community estate. Carle v. Carle, 149 Tex. 469, 474, 234 S.W.2d
1002, 1005 (1950). Because the award of attorney’s fees in a divorce case can

be part of the property division, the trial court can award them to either party,

regardless of who is successful in the trial court or on appeal. Grossnickle, 935
S.W.2d at 846.    An attorney’s testimony alone can be sufficient evidence to

support the award. Peeples v. Peeples, 562 S.W.2d 503, 506 (Tex. Civ. App.—

San Antonio 1978, no writ).

      The trial court awarded attorney’s fees as part of its division of the estate.

It found that the following factors were considered in arriving at a just and right

division of the community estate:

      j)    The attorney’s fees paid [by Toby] to different attorneys during
            the course of the case totaling approximately $75,000.00 by
            his own testimony; and

      k)    The reasonable and necessary attorney’s fees, costs and
            expenses incurred by [Shelley] in this case and an award of



                                    28
             $23,000.00 in attorney’s fees to be paid by [Toby] for the
             benefit of [Shelley].[15]

      In addition to all of the evidence discussed above in the analysis of the

second subissue of Toby’s fourth issue, which sets out evidence supporting the

trial court’s community property division, the trial court found as follows:

             34. [Toby] filed untimely appeals of the Associate Judge’s
      rulings, thwarting the orderly procedure of the Court and causing
      [Shelley] additional financial hardship.

            36. [Toby] was found in contempt of Court on September
      10, 2009, . . . .

             37. [Toby] contested the paternity of the youngest child
      during the final trial, although the case had been pending for a year
      and a half before this allegation, necessitating a delay in the
      finalization of this case and additional expenditure of community
      assets.

      Shelley’s attorney testified that she had incurred in excess of $36,000 in

attorney’s fees but that she had only been paid $17,000. According to her, ―[she]

would estimate that the majority of the $36,000 that [has] been incurred in this

case by my client [has] been as a direct result of [Toby’s] refusal to follow any of

the orders of this Court.‖

      We hold that the evidence supports the award of attorney’s fees and that

the trial court did not abuse its discretion by awarding attorney’s fees to Shelley

in the amount of $23,000. We overrule Toby’s fifth issue.


      15
       The trial court found that the community assets should be divided in a
disproportionate manner based, in part, on the ―attorney’s fees paid from
community funds and attorney’s fees due.‖


                                      29
                        VIII. ATTORNEY’S FEES STATEMENT

      In his sixth issue, Toby argues that the trial court abused its discretion by

awarding attorney’s fees ―which were necessary as support of [Shelley] and the

children the subject of this suit‖ because an award of attorney’s fees ―cannot be

awarded on the basis of support of either the spouse or the children.‖ The trial

court’s award of attorney’s fees has nothing to do with child support.        The

complained-of sentence, which is contained in the portion of the decree stating

that good cause exists to award Shelley attorney’s fees, is merely a statement

recognizing that Shelley incurred attorney’s fees and nothing else. We overrule

Toby’s sixth issue.

          IX. SHELLEY’S MOTION FOR PAYMENT OF MORTGAGE PAYMENTS

      Shelley filed a motion requesting that we abate this appeal to permit the

trial court to consider Toby’s alleged failure to make monthly mortgage

payments. See Tex. Fam. Code Ann. § 9.007(a), (c) (West 2006). We deny the

motion because it is moot as of the date of this opinion.

                                  X. CONCLUSION

      Having overruled all of Toby’s issues, including his numerous subissues,

we affirm the trial court’s judgment.


                                                   BILL MEIER
                                                   JUSTICE

PANEL: DAUPHINOT, GARDNER, and MEIER, JJ.

DELIVERED: August 4, 2011

                                        30